



COURT OF APPEAL FOR ONTARIO

CITATION:
Association
    of Justice Counsel v. Canada (Attorney General),
2012 ONCA 530

DATE: 20120807

DOCKET: C54656

Sharpe, Armstrong, Pepall JJ.A.

BETWEEN

Association of Justice Counsel

Applicant
    (Respondent in Appeal/Cross-Appellant)

and

Attorney General of Canada

Respondent
    (Appellant/Respondent in Cross-Appeal)

Dale Yurka and Kathryn Hucal, for the respondent (appellant/respondent in the cross appeal)

Andrew Lokan, for the applicant (respondent in appeal/cross-appellant)

Heard: June 13, 2012

On appeal from the judgment of Justice A. Duncan Grace of
    the Superior Court of Justice, dated November 1, 2011, with reasons reported at
    2011 ONSC 6435, 108 O.R. (3d) 516.

Sharpe
    J.A.:

[1]

This appeal involves a constitutional challenge to provisions of the
Expenditure
    Restraint Act
, S.C. 2009, c. 2, s. 393 (the 
ERA
) that limited
    compensation increases for  approximately 400,000 federal employees, including
    the members of the respondent Association of Justice Counsel (the AJC), for a
    five year period from 2006 to 2011. The application judge concluded that those
    provisions infringe the freedom of association guaranteed by s. 2(d) of the
Charter
by rendering collective bargaining on salary useless for the five-year period
    of the legislation. He concluded, however, that except for the provisions limiting
    salaries for 2006-2007, the legislation was justified under s. 1 of the
Charter
because of pressing and substantial objectives associated with the governments
    need to respond to the global financial crisis of 2008.

[2]

The appellant Attorney General of Canada challenges the application
    judges holding that the Act infringes s. 2(d), and his conclusion that the
    provisions limiting salaries for 2006-07 are not justified under s. 1. The
    respondent cross-appeals the application judges finding that the provisions of
    the Act limiting salary increases for 2007-2011 are justified under s. 1.

FACTS

[3]

Until 2005, when the
Public
    Service Labour Relations Act
, S.C. 2003,
    c. 23, s. 2 (the 
PSLRA
), came
    into force, Department of Justice lawyers were prohibited from being part of a
    collective bargaining unit. In 2006, the AJC became the certified collective
    bargaining agent under the
PSLRA
for lawyers working for the federal government in the Public Prosecution
    Service of
Canada, the Department of Justice and other federal agencies,
    tribunals and courts. There are now approximately 2,700 federal lawyers
    represented by the AJC. The Treasury Board Secretariat (TBS), the
    administrative arm of the Treasury Board, is the body that negotiates terms and
    conditions of employment with bargaining agents for federal public service
    employees.

[4]

The AJC took the first step required to trigger the process of collective
    bargaining by serving a notice to bargain on May 10, 2006. That notice required
    the parties immediately to meet and bargain in good faith. At the first
    face-to-face negotiating session, the AJC presented its bargaining proposal
    seeking a salary increase of approximately 35% in order to eliminate what it
    claimed was a salary gap between federal and provincial crown lawyers. TBS also
    tabled a bargaining proposal but the rates of pay were left blank.

[5]

In its representations, the AJC seems to have initially asked for a
    three-year agreement for the years 2006-2007, 2007-2008 and 2008-2009, but the
    focus was on 2006-2007 as redressing the wage gap was the AJCs central
    concern.

[6]

Between November 22, 2006 and September 26, 2007, there were sixteen
    face to face negotiating sessions between the AJC and TBS. During that process,
    TBS did not present its wage proposal and the parties bargained over
    non-monetary issues. According to Marc Thibodeau, the TBSs Chief Negotiator in
    its dealings with the AJC, the parties agreed to negotiate non-monetary issues
    first. The AJC does not appear to dispute this assertion but does submit that
    it made repeated requests for TBSs monetary proposal.

[7]

The parties met with a mediator, Kevin Burkett, for a total of five days
    between November 2007 and March 2008. According to Mr. Thibodeau, again an
    assertion not contradicted by the AJC, the mediator encouraged the parties to
    address non-monetary issues first.

[8]

On the day of the final mediation session, March 29, 2008,
    TBS presented its wage proposal, consisting of annual 1.5% increases going back
    to 2006. The TBS proposal effectively rejected the AJCs demand for a salary
    adjustment to address the alleged salary gap for its members. The AJC rejected
    the TBS proposal and indicated that it would begin the process of arbitration
    pursuant to the
PSLRA.

[9]

Between April and September 2008, the parties discussed possible
    arbitrators but failed to agree on one. In September 2008, TBS referred all
    outstanding issues, including the appointment of the arbitrator, to the PSLRB,
    pursuant to the
PSLRA
, s. 136.

[10]

In
    November 2008, TBS made what it described as a final offer which included a
    2.5% salary increase for 2006-2007, 2.3% for 2007-2008 and 1.5% for each fiscal
    year through 2010-2011. In making that offer, TBS referred to a speech by the
    Minister of Finance that the government was looking for cost containment and
    predictability of expenditures for the period 2007-2011. The AJC rejected TBSs
    final offer.

[11]

In
    March 2009, the
ERA
came into force, prohibiting any salary increases above
    the amounts contained in the final TBS offer.

[12]

The
    arbitration on the merits proceeded in June of 2009 and established the maximum
    salary increases permitted by the
ERA
. These increases were
    implemented in a collective agreement signed July 27, 2010.

[13]

The
    AJC launched this challenge to the
ERA
in June 2010
,
alleging that the Act infringed on the
    right to engage in collective bargaining protected by
Charter
s. 2(d)
    freedom of association.

[14]

A
    detailed outline of the entire course of bargaining, negotiation and dealings,
    taken from the Thibodeau affidavit, is set out in an Appendix to these reasons.

THE REASONS OF THE APPLICATION JUDGE

[15]

The application judge reviewed the Supreme Courts decisions
    in
Health Services and Support - Facilities Subsector Bargaining Assn. v.
    British Columbia
, 2007 SCC 27, [2007] 2 S.C.R. 391, and
Ontario
    (Attorney General) v. Fraser
, 2011 SCC 20, [2011] 2 S.C.R. 3, concluding
    that they stood for the proposition that:

[C]ollective bargaining is an integral component of the right
    of association but that its constitutional protection is limited. Unionized
    employees have the right to make representations concerning the terms and
    conditions of employment and to have them considered in good faith by
    employers. Legislation which makes the process of presentation and consideration
    impossible or pointless violates s. 2(d).

[16]

The
    application judge found that the
ERA
infringed the freedom of
    association guaranteed by s. 2(d) because the Act related to salaries, an issue
    important to collective bargaining, and because it prevented meaningful
    discussion and consultation between the AJC and the TBS by taking salaries off
    the negotiating table.

[17]

The
    government relied on s. 1 of the
Charter
and sought to justify any
    limit on s. 2(d) as being reasonable. The application judge found that the
    objectives of the
ERA
were those asserted by the Attorney General,
    reducing upward pressure on private sector wages, showing leadership in
    respecting public money and assisting the government in managing its medium
    term fiscal position, as well as a fourth objective, identified by the ACJ, of
    containing costs. He found that, given the circumstances of the 2008 global
    financial crisis, all four objectives were pressing and substantial. He concluded
    that the impugned provisions are rationally connected to these objectives and
    that, but for the provisions relating to 2006-07, the proportionality test was
    satisfied.

[18]

The
    application judge held, however, that the provisions limiting wage increases
    for the 2006-2007 fiscal year failed at the minimal impairment stage. The year
    2006-2007 predated the economic crisis. Moreover, the
ERA
permitted
    some groups  but not lawyers represented by the AJC  to continue bargaining
    to restructure their base salaries during the period affected by the
    legislation. The application judge suggested that the government treated the
    lawyers category differently to avoid the risk that arbitration would result
    in a substantial retroactive salary increase. As the
ERA
permitted
    some groups to continue to negotiate restructured salaries, limiting the
    respondents right to do so was not minimally impairing.

[19]

The
    application judge concluded, accordingly, that s. 16(a), limiting salary
    increases for 2006-07 and s. 34(1)(a), applying statutory increases to the
    salaries paid to federal lawyers at the time that the Association served notice
    to bargain, should be struck down as an infringement of s. 2(d) but that the
    challenge to the balance of the
ERA
failed.

OTHER CHALLENGES TO THE
ERA

[20]

We
    were advised by the parties that there are a number of pending cases dealing
    with s. 2(d) challenges to the
ERA
. In
Meredith et al. v. Attorney
    General of Canada
, 2011 FC 735, [2011] F.C.J. No. 948, the Federal Court
    ruled that provisions of the
ERA
that effectively prevented the
    Treasury Board from considering the submissions of the RCMP Pay Council in
    setting wages infringed RCMP officers s. 2(d) rights, and that this
    infringement was not justified under s. 1. In
Federal Government Dockyard
    Trades and Labour Council v. Canada (Attorney General)
, 2011 BCSC 1210,
243 C.R.R. (2d) 158,
the British Columbia
    Supreme Court ruled that provisions of the
ERA
that overrode an
    arbitral award favourable to dockyard workers did not violate collective
    bargaining rights protected by s. 2(d) because the provisions did not interfere
    with a freely negotiated term of a collective bargaining agreement. In
Association
    des réalisateurs c. Canada (Procureur général), 2012 QCCS 3223
, [2012]
    J.Q. no 6770, the Quebec Superior Court held that provisions of the
ERA
that overrode wage terms of pre-existing collective bargaining agreements
    between the CBC and two unions and prevented further negotiation on wages for
    the period of the legislation violated s. 2(d), and that this violation was not
    justified under s. 1 because the government can control its allocation of
    funding to the CBC directly without interfering with CBC workers collective
    bargaining. None of these cases turn on the effect of the
ERA
on
    compensation for a period of time for which the applicants had already made
    submissions, but for which no agreement or arbitral award had yet been made.

[21]

This
    is the first s. 2(d) challenge to the
ERA
to reach a court of appeal.

ISSUES

(i)      Did the application judge err in holding that
    the Act infringes s. 2(d)?

(ii)      Did the application judge err in holding
    that the provisions limiting salaries for 2006-2007 were not justified under s.
    1?

ANALYSIS

(1)

Did the application judge err in holding that the Act infringes s.
    2(d)?

(a)     The evolution of s. 2(d) in
    the context of labour relations

[22]

The
    interpretation of the s. 2(d) right to freedom of association in the context of
    labour relations has undergone considerable evolution since the enactment of
    the
Charter
. While I will offer a brief review of that evolution to
    locate the present case, it is my view that we must take the law to be as
    stated by the Supreme Court of Canada in its most recent pronouncement on the
    issue in
Fraser
.

[23]

The
    Supreme Court initially held in the labour trilogy that the guarantee of
    freedom of association did not encompass the right to strike:
Reference re
    Public Service Employee Relations Act (Alta.)
, [1987] 1 S.C.R. 313 (
Alberta
    Reference
);
PSAC v. Canada
,

[1987] 1 S.C.R. 424;
RWDSU
    v. Saskatchewan
,

[1987] 1 S.C.R. 460. Three of six Justices held,
    in
Alberta Reference
that the protection of s. 2(d) was limited to
    the freedom to work for the establishment of an association, to belong to an
    association, to maintain it, and to participate in its lawful activity without
    penalty or reprisal (p. 391) and that it did not protect the right to engage
    in collective bargaining: see p. 390, Le Dain J. (joined by Beetz and La Forest
    JJ.).

[24]

The
    court began to move away from that position in
Dunmore v. Ontario (Attorney
    General)
, 2001 SCC 94, [2001] 3 S.C.R. 1016, when it held that s. 2(d)
    protects the rights of workers to organize and may require governments to
    provide a legislative framework to enable workers to engage in a meaningful
    process of collectively pursuing workplace goals.
Dunmore
involved the
    claim of agricultural workers who had been excluded from Ontarios statutory
    regime governing collective bargaining. The court held, at para. 30, that the
    freedom to collectively embody the interests of individual workers fell within
    the protection of s. 2(d) and that the exclusion of agricultural workers from
    the protective legislative regime governing collective bargaining substantially
    interfered with agricultural workers freedom to organize.

[25]

A
    further significant development occurred in
Health Services
where the
    Court held, at para. 19, that s. 2(d) protects the capacity of members of
    labour unions to engage, in association, in collective bargaining on
    fundamental workplace issues. The Court held that provincial legislation
    invalidating bumping and outsourcing provisions in existing collective
    agreements and effectively barring future collective bargaining on those issues
    violated s. 2(d).

[26]

Most
    recently, in
Fraser
, the Court clarified and limited the reach of
Health
    Services
and the extent to which s. 2(d) protects rights of collective
    bargaining. In
Fraser
, the Court returned to the issue first
    confronted in
Dunmore,
namely the claim of agricultural workers to s.
    2(d) protection.
Fraser
involved a challenge to the adequacy of the
    legislatures response to
Dunmore
, the
Agricultural Employees
    Protection Act, 2002
, S.O. 2002, c. 16
(
AEPA
). That act maintained the exclusion of farm
    workers from the
Labour Relations Act, 1995
, S.O. 1995, c. 1, Sch. A (the
    
LRA
), and created a distinct labour relations regime for
    agricultural workers.
AEPA
gave agricultural workers the right to form
    and join employees associations and to make representations to employers on
    terms and conditions of employment without discrimination or interference in
    the exercise of those rights.
AEPA
also required employers to give
    workers associations the opportunity to make representations respecting terms
    and conditions of employment. However,
AEPA
stopped well short of
    conferring on agricultural workers the full rights enjoyed by workers governed
    by the
LRA
. As the court explained at para. 7, the agricultural
    workers argued that they were denied the protections guaranteed by s. 2(d)
    as elaborated in
Health Services
because they did not enjoy:

(1) statutory protection for majoritarian exclusivity, meaning
    that each bargaining unit is represented by a single bargaining agent; (2) an
LRA
-type
    statutory mechanism to resolve bargaining impasses and interpret collective
    agreements; and (3) a statutory duty to bargain in good faith.

[27]

The
    majority decision, written by McLachlin C.J. and LeBel J. (joined by Binnie,
    Fish and Cromwell JJ.), rejected that submission and dismissed the agricultural
    workers claim of a s. 2(d) infringement. Deschamps J. agreed with that result
    but would have read
Health Services
even more narrowly than the
    majority, while Rothstein J. (joined by Charron J.), would have overruled
Health
    Services
as an unwarranted extension of s. 2(d) and departure from the courts
    earlier jurisprudence. Only Abella J., dissenting, would have found a s. 2(d)
    violation.

[28]

The
    majority reasons of McLachlin C.J. and LeBel J. hold that
Health Services
affirms that bargaining activities protected by s. 2(d) in the labour
    relations context include good faith bargaining on important workplace issues and
    that this is not limited to a mere right to make representations to ones
    employer, but requires the employer to engage in a process of consideration and
    discussion to have them considered by the employer:
Fraser
, at para.
    40.

[29]

At
    para. 41, the majority sets out the fundamental elements of what constitutes
    good faith negotiation:

Section 2(d) requires the parties to meet and engage in
    meaningful dialogue. They must avoid unnecessary delays and make a reasonable
    effort to arrive at an acceptable contract;

Section 2(d) does not impose a particular
    process. Different situations may demand different processes and timelines;

Section 2(d) does not require the parties to conclude an
    agreement or accept any particular terms and does not guarantee a legislated
    dispute resolution mechanism in the case of an impasse;

Section 2(d) protects only the right . . . to a general
    process of collective bargaining, not to a particular model of labour
    relations, nor to a specific bargaining method. [Citations omitted.]

[30]

The
    majority further stated, at para. 42, that
Health Services
emphasizes that
    s. 2(
d
) does not require a
    particular model of bargaining, nor a particular outcome but that s. 2(d) does
    guarantee a meaningful process in the labour relations context. The right to
    a meaningful process can be infringed by a ban on employee associations or by
    setting up a system that makes it impossible to have meaningful negotiations
    on workplace matters.

[31]

The
    majority summarized the effect of
Heath Services
and
Dunmore
in the following language, at para. 43:

In summary,
Health Services
applied the principles
    developed in
Dunmore
and explained more fully what is required to
    avoid interfering with associational activity in pursuit of workplace goals and
    undermining the associational right protected by s. 2(
d
). Its
    suggestion that this requires a good faith process of consideration by the
    employer of employee representations and of discussion with their
    representatives is hardly radical. It is difficult to imagine a meaningful
    collective process in pursuit of workplace aims that does not involve the
    employer at least considering, in good faith, employee
    representations. The protection for collective bargaining in the sense
    affirmed in
Health Services
is quite simply a necessary condition of
    meaningful association in the workplace context.

[32]

This
    court considered
Heath Services
and
Fraser
in
Mounted
    Police Association of Ontario v. Canada (Attorney General)
, 2012
    ONCA 363, [2012] O.J. No. 2420. That case, like
Fraser
and
Dunmore,
dealt with what might be described as the positive right component of s.
    2(d): the issue of the adequacy of legislation to ensure effective bargaining
    rights. Juriansz J.A. conducted a comprehensive review of the authorities and held
    that
Fraser
should be interpreted as establishing that it is only
    where legislation, or the lack thereof, renders the pursuit of collective goals
    effectively impossible that a claim that s. 2(d) obliges the government to
    take positive action is made out. This case, like
Heath Services
, involves
    what might be described as the negative right component of s. 2(d): the issue
    of whether impugned legislation impinges upon or interferes with the s. 2(d) rights
    of those who are already part of a full collective bargaining scheme. In my
    view, the substantive content of s. 2(d) must be the same whether raised as a
    sword to claim the positive right to an effective legislative regime to protect
    freedom of association or used as a shield to defend against legislation that
    impinges upon existing statutory protections. It follows that the effectively
    impossible test applies to this case.

(b)     Application of the
Fraser
principles to this case

[33]

I
    now turn to the central issue raised on this appeal: did the
ERA
infringe the respondents s. 2(d) rights?

[34]

In
    my view, this question must be assessed on the facts of this case and on the
    basis of the impact the
ERA
had on the process of collective
    bargaining in which these parties had engaged.

[35]

As
    I have explained in my discussion of the facts giving rise to this appeal, by
    the time the
ERA
came into force, the parties had engaged in a lengthy
    process of collective bargaining over a two-year period. The parties had conducted
    sixteen face-to-face negotiating sessions and participated in five days of
    mediation. This process led to an impasse that took the parties to arbitration.
    The AJC had made very full representations to TBS as to the terms it proposed
    for its first collective agreement. TBS set forth its position on those issues.

[36]

The
PSLRA
, s. 106, requires the parties to meet andbargain collectively in
    good faith. The AJC did not complain that TBS failed to comply with that duty.
    The application judge noted, at para. 68, that the AJC seemed to maintain [that]
    the Treasury Board did not negotiate in good faith, but he found that despite
    the substantial record before him, that he was unable to form even a tentative
    view on this topic. That finding is not challenged before us.

[37]

Fraser
holds that s. 2(d) guarantees a process, not a result. The parties had engaged
    in a process that permitted the AJC to present the collective demands of its
    members to TBS and required TBS to consider those demands in good faith. While
    TBS certainly adopted a tough bargaining position throughout, it was not
    established either that the AJC was denied the full opportunity to present the
    wage demands of its members, or that TBS failed to consider those demands in
    good faith.

[38]

Fraser
holds, at para. 41, that s. 2(d)  does not require the parties to conclude an
    agreement or accept any particular terms and the AJC therefore cannot claim
    that s. 2(d) was violated because the process of collective bargaining failed
    to yield an agreement.

[39]

There
    can be little doubt that once the
ERA
was enacted, the wage settlement
    flowing from the arbitration was a foregone conclusion and that the AJC had no
    hope of achieving its objective of eliminating the salary gap of which it
    complained. The AJC does not and cannot maintain that the statutory right to
    arbitration attracts constitutional protection. As
Fraser
also makes
    clear, s. 2(d) only protects the right to collective bargaining in the minimal
    sense of good faith exchanges (para. 90) but does not impose a particular
    process and does not guarantee a legislated dispute resolution mechanism in the
    case of an impasse: para. 41. Accordingly, although the
ERA
had the
    effect of taking wages off the table for the arbitration, that does not,
    standing alone, amount to an infringement of s. 2(d).

[40]

The
    application judge held, and the AJC contends before us, that even though the
    parties had reached an impasse and proceeded to arbitration, further
    negotiation was still possible before it was cut off by the
ERA
.

[41]

I
    am unable to accept that submission. Further negotiation may be possible after
    the constitutionally protected phase of the process of bargaining has concluded
    but that possibility, a remote one on the facts of this case, does not expand
    the scope of the protected right.
Fraser
makes clear that s. 2(d) has
    limits: it does not guarantee any dispute resolution process after the parties
    have reached an impasse and it does not guarantee any particular outcome. In my
    view, the validity of the
ERA
must be assessed on the basis of
    whether, at the time it was enacted, the parties had had the opportunity for a
    meaningful process of collective bargaining. If they had, s. 2(d) is satisfied.
    The faint hope of further negotiations in the shadow of a dispute resolution
    mechanism not protected by s. 2(d) cannot expand or extend the reach of s. 2(d)
    beyond its core guarantee.

[42]

I
    conclude, accordingly, that the AJC has failed to demonstrate that the
ERA
infringed the rights of its members to engage in a meaningful process of
    collective bargaining and that the claim under s. 2(d) must fail.

[43]

For
    the sake of completeness, I would note that it is unclear from the record
    whether, before the introduction of the
ERA
, the parties had engaged in
    a meaningful process of collective bargaining with respect to salary increases
    for the fiscal years 2009-2010 and 2010-2011. However, neither party sought a
    finding before the application judge or before this court (although the point
    was raised by the panel in oral argument) that the
ERA
violated s. 2(d)
    by precluding bargaining with respect to those years in particular.

Issue 2. Did the application judge err in
    holding that the provisions setting salaries for 2006-2007 were not justified
    under s. 1?

[44]

As
    I have concluded that the
ERA
did not violate AJCs s. 2(d) rights
    with respect to the 2006-2007 year, it is not necessary for me to consider this
    issue.

CONCLUSION

[45]

For
    these reasons I would allow the appeal, dismiss the cross-appeal and set aside
    the application judges declaration of partial invalidity. In accordance with
    the agreement reached by the parties, the appellant is entitled to costs fixed
    at $15,000 inclusive of disbursements and applicable taxes. The AJC concedes
    that if the appeal is allowed the appellant is entitled to its costs of the
    application. If the parties are unable to agree as to those costs, the matter
    is remitted to the application judge for his consideration.

Robert J. Sharpe J.A.

I agree R.P. Armstrong
    J.A.

I agree S.E. Pepall
    J.A.

Released:
August 07, 2012




APPENDIX



May 10, 2006.

·

The AJC served the Notice to
          Bargain



July 2006

·

The President of the AJC wrote to
          TBS suggesting dates to meet in October 2006 for the exchange of proposals.

·

In the meantime, the parties
          communicated regarding other preliminary matters such as the process for
          exclusions and collection of union dues.



September 8, 2006

·

Counsel for the AJC wrote to TBS
          and advised that he was not in a position to bargain given the work the AJC
          had to do to obtain a full mandate from its membership and other personal
          reasons.

·

First negotiations sessions set
          for the end of November 2006.

·

Discussions focussed on settling
          matters relating to union administration and dues.



October 13, 2006

·

TBS delivered a proposal which
          included proposed language for the use of employers facility, leave for AJC
          business and deduction of union dues.



November 2, 2006

·

An MOU on interim terms and
          conditions of employment signed between the AJC and TBS.  This allowed the
          TBS to begin collecting the dues on the AJCs behalf.



November 22 and 23,
          2006

·

First formal negotiation
          sessions between TBS and the AJC

·

The AJC and TBS exchanged
          proposals.  The AJC was seeking a salary increase in excess of 35%.



Week of January 22,
          2007

·

Negotiation session took place.

·

AJC provided its revised
          bargaining proposal.

·

Parties discussed leave for
          union representatives, use of video surveillance, vacation carry over and the
          grievance procedure.



Week of February 2007

·

Parties discussed paid and
          unpaid leave for union representatives, advances of sick leave.

·

Education, training and career
          development for the LA group was also discussed



February and March 2007

·

TBS continued work following up
          on AJC requests for disclosure and proposals, reviewing material relating to
          the mobility of counsel between provinces and territories, the AJCs proposed
          legal indemnification clause, court clothing entitlements.



Week of April 11 to 13,
          2007

·

Parties discussed the no
          discrimination clause, leave for union representatives, union dues deduction
          for employees in acting positions, and leave for the President of the AJC.



Week of June 26 to 28,
          2007

·

A variety of issues were
          discussed.

·

Court clothing for litigators in
          the LA group was negotiated.



September 17, 25 and
          26, 2007

·

Discussions included the
          disclosure of requested information, timekeeping, leave for union business,
          vacation carry over, publication of scholarly works, education and training,
          professional responsibility, legal indemnification, security compensation,
          response on grievances, and National Joint Council matters.

·

Parties agreed to request the
          services of a mediator



October 15, 2007

·

TBS and the AJC made a mutual
          request to the PSLRB for mediation.

·

The parties agreed to Kevin
          Burkett as the mediator.



Nov. 14, 2007

·

First Mediation session with
          mediator Kevin Burkett

·

During this first mediation
          session, the mediator directed the parties to initially deal with the
          non-monetary issues.



December 19, 2007


TBS
            addressed the AJCs proposal of November 14, 2007.

TBS(1)
            amended its position on the LA statement of duties to accept the AJCs
            last position (2) withdrew its demand for Health Canada Assessments
            relating to sick leave, resolving this issue between the parties and (3)
            withdrew its demand relating to publication and authorship of scholarly
            works recognizing that this issue would not be dealt with in the
            collective agreement.

AJC
            representatives refused to advise whether or not he AJC would opt out of
            National Joint Council directives and said they may wait until the end
            of negotiations to do so.

In preparation for negotiations on
            compensation, TBS provided the Treasury Board Policy Framework for the
            Management of Compensation, effective February 22, 2007, to the AJC.




January 15, 2008


TBS
            provided the AJC with a without prejudice proposal addressing the
            following issues:


o

Parking

o

Various types of paid and unpaid
          leave, including sick leave, education and training leave

o

Dues

o

Management Rights

o

Court clothing

o

Meal reimbursement

o

Legal indemnification

o

Alternate work arrangements


Certain
            issues had been resolved by this point, including aspects of:


o

Publication and authorship

o

Discipline and discharge

o

Statement of duties

o

Access to employment files



January 19 and 20, 2008


Longer
            mediation sessions took place




March 29, 2008


Longer
            mediation session took place

TBS
            completed its response to the AJCs November 2007 salary proposal

Representatives
            from the AJC bargaining team reacted negatively to the TBS proposal.

AJC
            advised that they were not sure it was constructive to continue the
            discussion and advised they would begin the process to move to
            arbitration

AJC stated they would advise whether it was
            still useful to proceed to another scheduled mediation in June 2008.




June 2008


The
            parties discussed the selection of a Chair for the arbitration but were
            unable to agree.

TBS took the position that the Chair had to be
            familiar with the
PSLRA
and the unique context of collective
            bargaining within the federal public service.




September 2008


Parties
            reached an impasse on the identity of a Chair.




September 24, 2008


TBS asked the PSLRB to establish an Arbitration
            Board to settle the remaining issues.




October 6, 2008


The AJC responded with additional matters to be
            referred including some dealing with classification, staffing and
            pension issues.




October 27, 2008


TBS responded to the additional mattes dealing
            with classification, staffing and pension issues by objecting to the jurisdiction
            of an Arbitration Board to deal these issues.




November 15, 2008


TBS asked AJC if they would be interested in
            resuming discussions in an attempt to reach a settlement in light of the
            economic conditions facing Canada.




November 18, 2008


TBS
            presented a final offer to the AJC

Final offer discussed with counsel for the AJC
            on November 25, and 26, 2008.




November 21, 2008


TBS filed particulars with the Arbitrator.




December 5, 2008


The AJC filed its response to the particulars.




December 15 and 16, 2008


A terms of reference hearing was held to
            address the jurisdictional issues that had been raised.




February 12, 2009


The PSLRB rendered its decision on the terms of
            reference for the arbitration, and established the Arbitration Board.

The PSLRB held that matters related to
            staffing, classification and pensions were not within its jurisdiction.




March 12, 2009


The
Expenditure Restraint Act
came into
            force




May 20, 2009


The AJC and TBS met to try to reach an
            agreement on additional matters.

This session proved very successful and a
            number of terms were resolved between the parties.




On May 25, 2009


As one member of the Arbitration Board
            resigned, a replacement was appointed by the PSLRB.

Up to this point, the parties had reached
            agreement on aspects of the following issues, among others:


o

Rights of Lawyers

o

Representatives

o

Use of Employer Facilities

o

Membership Dues

o

Hours of Work, except for
          reference to overtime

o

Travelling Time

o

Other Leave With or Without Pay
          (Medical Appointment for Pregnant Employees)

o

Other Leave With or Without Pay
          (Court Leave With Pay)

o

Other Leave With or Without Pay
          (Injury-on-duty Leave With Pay)

o

Other Leave With or Without Pay
          (Religious Observance)

o

Acting Pay

o

No Discrimination


The parties had proposed the same language for
            the agreement, but not formally signed off, for the following issues:


o

Designated Paid Holidays

o

Vacation Leave With Pay

o

Sick Leave With Pay

o

Other Leave With or Without Pay
          (Bereavement Leave With Pay)

o

Other Leave With or Without Pay
          (Leave Without Pay for the Care of Immediate Family)

o

Other Leave With or Without Pay
          (Leave Without Pay for the Relocation of Spouse)

o

Other Leave With or Without Pay
          (Leave With Pay for Family-Related Responsibilities)

o

Other Leave With or Without Pay
          (Maternity-Related Reassignment or Leave)

o

Career Development (Attendance
          at Conferences and Conventions)

o

Career Development (Professional
          Development)

o

Career Development (Examination
          Leave With Pay)

o

Leave General

o

Employee Performance Review and
          Employee Files

o

Grievance Procedure

o

Joint Consultation; and

o

Job Security



May 26, 2009


The AJC and TBS filed Arbitration submissions.

TBS submission is attached as
Exhibit C
to this my affidavit.




June 8, 9 and 10, 2009


The Arbitration Board decided to use these
            first arbitration hearing days for mediation.




June 24 and 25, 2009


The arbitration hearing continued.




October 23, 2009


Arbitration decision and award issued.

The award addressed the following conditions of
            employment with respect to the collective agreement:


o

The conditions under which
          members would be granted leave with or without pay for various purposes;

o

Information sharing between TBS
          and the Association of Justice Counsel;

o

Designated paid holidays;

o

Benefits including health
          insurance, dental insurance, life insurance and long-term disability insurance;

o

Reimbursement for parking;

o

Hours of work;

o

Overtime allowances and rates;

o

Travelling time compensation;

o

Vacation leave;

o

Sick leave;

o

Meal expenses;

o

Office space;

o

Court clothing;

o

Annual economic increases; and

o

Salary ranges.


The award is attached as
Exhibit D
to
            this my affidavit.




November 20, 2009


The AJC requested that the Arbitration Board
            rule on certain outstanding items that had not been addressed in the
            first award, nor resolved by the parties.




January 28, 2010


Following the receipt of written submissions
            from both parties, the Board declined to rule on these issues.

The supplementary award is attached as
Exhibit
            E
to this my affidavit.





